 In the Matter of THE PURE OIL COMPANYandOIL WORKERS INTER-NATIONAL UNION, LOCAL No. 459Case No. C-2685.-Decided March 9, 1942Jurisdiction:oilproducing and refining industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. V. Lee McMahon,forthe Board.Vinson, Elkins,Weems & Francis,of -Houston,Tex., andMr. Geo.E. B. PeddyandMr. R. W. Adams,Jr.,for the respondent.Mr. Sam Beers,of Fort Worth,Tex., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Oil Workers International Union,Local No 459, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSixteenth Region (Fort Worth, Texas), issued its complaint datedNovember 25, 1941, against The Pure Oil Company, Van Field, VanZandt County, Texas, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the, meaning of Section 8 (1) and (2)'a,ndSection 2 (6) and (7) of the National Labor Relations Act,'49 Stat.449, herein called the Act.Copies of the complaint and notice ofhearing were duly served upon the parties.Concerning the unfair labor practices, the complaint alleged, in'substance, that the respondent, by its officers and agents, (1) on orabout May 15, 1941, and thereafter, fostered, encouraged, sponsored,dominated, and interfered with the formation of, enlistment of mem-bership in, and administration of an organization known as "Fed-eration of Employees of Pure Oil Company, Van Field, Van ZandtCounty, Texas," and contributed support thereto; and (2) on or aboutApril 21, 1941, and thereafter, by 35 separate acts specifically set39 N. L. R. B., No. 107.587 forth, interfered with, restrained,coerced, and intimidated its em-ployees in the exercise of their rights guaranteed in the Act.On or about December 5,1941, the'respondent filed an answer inwhich it admitted certain allegations regarding the nature of itsbusiness,denied the unfair labor practices alleged in the complaint,and alleged certain affirmative defenses.On January 24, 1942, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The representa-tive of the Union approved the stipulation as to substance and form.The stipulation provides as follows:It is hereby stipulated and agreed between The Pure Oil Com-pany, hereinafter referred to as the Respondent and V. LeeMcMahon, Attorney,National Labor Relations Board, SixteenthRegion, that:I.Upon a charge filed by Oil Workers International Union,Local No. 459, hereinafter referred to as the Union,the NationalLabor Relations Board, hereinafter referred to as the Board, byEdwin. A. Elliott,Regional Director for the Sixteenth Region,Fort Worth,Texas, acting pursuant to an authority granted inSection 10 (b) of the National Labor Relations Act, 49 Stat. 449,hereinafter referred to as the Act,and acting pursuant to itsRules and Regulations, Series 2, as amended, issued its Com-plaint and Notice of Hearing on the 25th day of November, 1941,against the Respondent.II.All parties hereto acknowledge service of the Complaintand' Notice of Hearing,a copy of the charge and a copy of theBoard's Rules and Regulations,Series 2, as amended, and allparties hereto acknowledge the service and filing of the Respond-ent's answer denying each and every unfair labor practice allega-tion'contained in the Complaint,and all parties expressly waivefurther pleadings,hearings and the making of findings of facts,and conclusions of law by the Board.III.The Respondent, The Pure Oil Company, is and has beenat all times material to the issues in this case a corporationorganized under and existing by virtue of the laws of the Stateof Ohio, and has its principal office and place of business at 35 E.Wacker Drive, in the City of Chicago, County of Cook, State ofIllinois, and is and has been continuously engaged in the VanField in and about the City of Van, Van Zandt County,State ofTexas; said field. being the area where-the alleged unfair laborpractices occurred.The Respondent is and has been engaged inacquiring and developing,oil lands and in the production,refining,transporting,sale and distribution of petroleum and its relatedproducts. THE PURE OIL COMPANY589A substantial portion of Respondent's crude oil is transportedtoRespondent's refineries in Ohio,Michigan,West Virginia,Texas and Oklahoma by its own and subsidiary pipe lines, whichconsist of approximately one thousand miles of main and gather-ing -lines and numerous pump stations located, in a number ofstates.The products of these refineries are distributed inapproximately 10 states.Petroleum produced in the Van aiea is transported in theRespondent's or its subsidiary pipe lines from said Van Field,Van Zandt-County, Texas, to the Company's refineries and iscomingled [sic] with other petroleum being 'transported in thesame line and by so comingling [sic] the petroleum produced insaid field of the Respondent, loses its identity.Approximately26,000 barrels of petroleum is daily transported from the VanField, of which approximately 8,000 barrels belongs to Respond-ent, all of which is refined in one of Respondent's refineries andin excess of75%of the refined products move in inter-statecommerce in and through states other than the State of Texas.IV. The Respondent concedes that its operations affect com-merce within the meaning of Section 2 (6) and (7) of the Act:V. OilWorkers International Union, Local No. 459, andFederation of Employees of Pure Oil Company, Van Field, VanZandt County, Texas, are both labor organizations within themeaning of Section 2 (5) of the Act..VI. This Stipulation, together with the charge, Complaintand Notice of Hearing, a copy of the Board's Rules and Regula-tions, Series 2, as amended, a copy of the- minutes of the meetingof the Federation of Employees of Pure Oil Company, VanField, Van Zandt County, Texas, dated, September 9, 1941, andthe Respondent's Answer may be filed with the Chief TrialExaminer of the Board in Washington, D. C., and when saidpapers have been so filed they shall constitute the entire recordherein and any copies of the original instruments shall be treatedas though they are the originals.VII. It is further stipulated that upon the entire record in thiscase, as set forth in Paragraph VI hereof an Order may forthwithbe entered by the Board, providing as-follows:The Respondent, The Pure Oil Company, its officers, agents,successors and assigns shall:1.Cease and desist from:(a)Dominating or interferring [sic] with the administration ofFederation of Employees of Pure Oil Company, Van Field, VanZandt County, Texas, or dominating or interf erring [sic] with theformation or administration of any other labor organization ofits employees in the Van Field, Van Zandt County,-Texas, or 590DECISIONS-OF NATIONALLABOR RELATIONS BOARDcontributing financial or other support to Federation of Em-ployees of Pure Oil Company, Van Field, Van Zandt County,Texas, or any other labor organizations of its employees in saidfield.(b)Recognizing the Federation of Employees of Pure OilCompany, Van Field, Van Zandt County, Texas, as the repre-sentative of any of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, rates ofpay, wages, hours of employment and other conditions of work.(c)Discouragingmembership in Oil Workers InternationalUnion, Local No. 459, or any other labor organization of itsemployees in the Van Field, Van Zandt County, Texas, by urging,persuading, or warning its employees to refrain from becomingor remaining members of said organization.(d) In any other manner interferring [sic] with, restraining orcoercing its employees in the Van Field, Van Zandt County,Texas, in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mu-tual aid or protection, as guaranteed in Section 7 of the Act. '2.Take the following affirmative action which will effectuatethe policies of the Act:(a)Refrain from any recognition of the Federation of Em-ployees of Pure Oil Company, Van Field, Van Zandt County,Texas, as a representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment or otherconditions of - work, and completely disestablish the FederationofEmployees of Pure Oil Company, Van Field, Van ZandtCounty, Texas, as such representative.(b) Inform its Superintendent, Farm Bosses, Gang Foremen,Gang Pushers and all supervisory employees at its Van, Texas,fields that they shall not threaten employees in any manner be-cause of their membership in Oil Workers International Union,Local No. 459, in particular, or in any other labor organizationin the Van Field, Van Zandt County, Texas.(c)Post and keep visible in conspicuous places throughoutthe Respondent's Van, Texas, production area for a period ofsixty (60) consecutive days after the approval of the Stipulationon which this Orderlis based, the following notice: THE PURE OIL COMPANY591NOTICE TO EMPLOYEESTHE PURE OIL COMPANY-VAN JOINTACCOUNT, VAN, TEXAS.This notice is posted pursuant to an Order entered by theNational Labor Relations Board, and this Company herebynotifies its employees and agrees that:1.The Company will not in any manner interfere with, restrainor coerce its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purposes,of collec-tive bargaining or other mutual aid or protection.2.The Company will not dominate or interfere with or causeto be dominated or interfered with the formation or administra-tion of the Federation of Employees of Pure Oil Company orwith the formation or administration of any other labor organiza-tion of its employees and will not support or cause to be sup-ported the Federation of Employees of Pure Oil Company orany otherlabor organization of its employees.3.The Company will refrain from any recognition of the Fed-eration of Employees of Pure Oil Company as a representativeof any of its employees for the purpose of dealing with the Re-spondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment or other conditions of work and com-pletely disestablish the Federation of Employees of Pure OilCompany assuch representative.4.The Company will not discourage membership of its em-ployees in Oil Workers International Union, Local No. 459, orany other labor organization of its employees in the Van Field,Van Zandt County, Texas, by urging,persuading or warning itsemployees to refrain from becoming or remaining members ofsaid organization.5.The Company will not dominate or interfere in any mannerwith the formation or administration of any labor organization(as defined by the National Labor Relations Act) of its employeesor contribute financial or other support thereto.6.Superintendents,Farm Bosses, Gang Foremen,Gang Push-ers, and other supervisory employees are instructed to take noteof the above directions and to use diligence in seeing that theyare carefully followed.448105-42-vol. 39-39 592DECISIONSOF NATIONAL LABORRELATIONS' BOARD7.Copies of this Notice shall be posted for a period of sixty'(60) days from the date of posting in conspicuous locations onthe Company's property in the Van, Texas, area.-THE PURE OIL COMPANY,By- ---------------------------------Dated ----------------,1942.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10)days from the date of this Order, whatsteps the Respondent has taken to comply herewith.VIII.It is further,stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may,upon applica-tion by the Board, enter its decree enforcing the Order of theBoard, in the form above set out. The Respondent waives itsright to contest the entry of such decree and its rightto receive notice of the filing of an application for the entryof such decree,but a copy of said proposed decree shall be sub-mitted to the Respondent for approval as to form.IX. Nothing herein contained shall'be constituted or taken asan admissionby theRespondent of any of the violations of theAct alleged in the aforesaid Complaint.X. It is understood and agreed that this stipulation embodiesthe entire agreement between the parties, and there is no verbal,agreement of any kind which varies, alters, or adds to thisstipulation.XI. It is understood and agreed that this stipulation is sub-ject to the approval of the National Labor Relations Board andshall be of no force and effect unless and until approved by theBoard.On February 4, 1942, the Board issued an order approving theabove stipulation,making it a part of the record, and, pursuant toArticle IT,Section 36,of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding to theBoard for the purpose of entering a decision and order pursuant to theprovisions-of the stipulation.On the basis of the above stipulation and upon the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Pure Oil Company,an Ohio corporation with its principaloffice and place of business in Chicago,Illinois, is engaged in acquiringand developing oil lands and in producing,refining, transporting, THEY PURE 0IL COMPANY593selling, and distributing petroleum and its related products'in the VanField in and about the city of Van, Van Zandt County,Texas.A'substantial portion of the respondent's crude oil is transported to itsrefineries in Ohio, Michigan,WestVirginia,Texas, and Oklahoma byits own and subsidiary pipe lines, which consist of approximately 1,000miles of main and gathering lines and numerous pump stations locatedin a number of States.The products of these refineries are distributedin approximately 10 States.Petroleum produced in the Van Fieldis transported in the respondent's or its subsidiary pipe lines to therespondent's refineries and is commingled with other petroleum trans-ported in the same lines, losing its identity.Approximately 26,000barrels of petroleum are transported daily from the Van Field, ofwhich approximately 8,000 barrels belong to the respondent, all ofwhich is refined in one of the respondent's refineries.More than 75percent of the refined products move through States other than theState of Texas.The respondent concedes that its operations affectcommerce within the meaning of Section 2(6) and(7) of the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDEROn the basis of the above findings of fact, the stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that The Pure Oil Company,Van Field,Van ZandtCounty, Texas, and its officers,agents, successors,and assigns shall:1.Cease and desist from:(a)Dominating or interfering with the administration of Federa-tion of Employees of Pure Oil Company,Van Field,Van Zandt County,Texas, or dominating or interfering with the formation or administra-tion of any other labor organization of its employees in the Van Field,Van Zandt County, Texas, or contributing financial or other supportto Federation of Employees of Pure Oil Company,Van Field, VanZandt County,Texas, or any other labor organizations of its employeesin said field;(b)Recognizing the Federation of Employees of Pure Oil Com-pany, Van Field, Van Zandt County,Texas, as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances,labor disputes,rates of pay,wages, hours ofemployment, and other conditions of work;(c)Discouraging membership in Oil Workers International Union,Local No. 459, or any other labor organization of its employees inthe Van Field,Van Zandt County, Texas, by urging,persuading, or,warning its employees to refrain from becoming or remaining membersof said organization;' 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any- other manner interfering with, restraining, or coercingits employees in the Van Field, Van Zandt County, Texas, in theexercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engaged in concerted activities for the purposeof collective bargaining and other mutual aid or protection, as guaran-teed in'Section 7 of the Act.2.Take the following affirmative action which will effectuate thepolicies of the Act:(a)Refrain from any recognition of the Federation of Employeesof Pure Oil Company, Van Field, Van Zandt County, Texas, as arepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or-other conditions of work, and completelydisestablish the Federation of Employees of Pure Oil Company, VanField, Van Zandt County, Texas, as such representative;(b) Inform its superintendent, farm bosses, gang foremen, gangpushers, and all supervisory employees at its Van, Texas, fields thatthey shall not threaten employees in any manner because of theirmembership in Oil Workers International Union, Local No. 459, inparticular, or in any other labor organization in the Van Field, VanZandt County, Texas;(c)Post and keep visible in conspicuous places throughout therespondent's Van, Texas, production area, for a period of sixty (60)consecutive days after the approval of the stipulation on which, thisOrder is based, the following notice:NOTICE TO EMPLOYEESTHE PURE OIL COMPANY-VAN JOINTACCOUNT, VAN, TEXASThis notice is posted pursuant to an Order entered by the Na-tional Labor Relations Board, and this Company hereby notifiesits employees and agrees that:1.The Company will not in any manner interfere with, re-strain or coerce its employees in the exercise of their rights toself-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.The Company will not dominate or interfere with or causeto be dominated or interfered with the formation or administra-tion of the Federation of Employees of Pure Oil Company orwith the formation or administration of any other labor organiza-tion of its employees and will not support or cause to be supported THE PURE OIL COMPANY595the Federation of Employees of Pure Oil Company or any otherlabor organization of its employees.3.The Company will refrain from any recognition of theFederation of Employees of Pure Oil Company as a representativeof any of its employees for the purpose of dealing with the Re-spondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of work and com-pletely disestablish the Federation of Employees of Pure OilCompany as such representative.4.The Company will not discourage membership of its em-ployees in Oil Workers International Union, Local No. 459, orany other labor organization of its employees in the Van Field,Van Zandt County, Texas, by urging, persuading or warning itsemployees to refrain from becoming or remaining members ofsaid organization.5.The Company will not dominate or interfere in any mannerwith the formation or administration of any labor organization(as defined by the National Labor Relations Act) of its employeesor contribute financial or other support thereto.6.Superintendents,Farm Bosses, Gang Foremen, GangPushers, and other supervisory employees are instructed to takenote of the above directions and to use diligence in seeing that theyare carefully followed.7.Copies of this Notice shall be posted for a period of sixty(60) days from the date of posting in conspicuous locations onthe Company's property in the Van, Texas, area.THE PURE OIL COMPANYBy: --------------------------Dated --------------- 1942.,(d)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.